DETAILED ACTION
Claims 1-22 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The examiner notes references to United States Patents in the Specification at least at page 2, lines 15-17.
Specification
The use of the terms Kevlar ® (see page 2 of the Specification and of Velcro ® (see page 6 of the Specification), which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 9 is objected to because of the following informalities: there appears to be a missing indirect article such as “an” between “including” and “inside” at line 8. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the pronoun “its” at line 2. It is difficult to determine to which previously presented claim element the pronoun refers. Applicant could overcome this rejection by reciting the claim elements each time they are to be referenced.
Claims 2-8 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Claim 9 recites the pronoun “its” at line 2. It is difficult to determine to which previously presented claim element the pronoun refers. Applicant could overcome this rejection by reciting the claim elements each time they are to be referenced.
Claims 10-14 each depend from claim 9, and therefore are rejected for at least the reasons presented above with respect to claim 9.
Claim 15 recites the pronoun “its” at line 2. It is difficult to determine to which previously presented claim element the pronoun refers. Applicant could overcome this rejection by reciting the claim elements each time they are to be referenced.
Claims 16-19 each depend from claim 15, and therefore are rejected for at least the reasons presented above with respect to claim 15.
Claim 20 recites the pronoun “its” at line 2. It is difficult to determine to which previously presented claim element the pronoun refers. Applicant could overcome this rejection by reciting the claim elements each time they are to be referenced.
Claim 21 recites the pronoun “its” at line 4. It is difficult to determine to which previously presented claim element the pronoun refers. Applicant could overcome this rejection by reciting the claim elements each time they are to be referenced.
Claim 22 depends from claim 21, and therefore are rejected for at least the reasons presented above with respect to claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-11
Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,333,532 to Smirlock et al. (hereinafter “Smirlock” in view of United States Patent 10,495,418 to Hinschberger et al. (hereinafter “Hinschberger”).
Regarding claim 1, Smirlock discloses lightweight armor (30, 40) comprising: an inner liner (inner layers of protective material 40 in Fig. 4) with releasable fasteners (44) on its outside surface (side toward hull 18; see Fig. 4) for attachment to an aircraft interior releasable fastener layer (intended use; in contact with fasteners at 20; see Col. 5, lines 28-35) and with an inside surface (surface in contact with leftmost layer 40; see Fig. 4) including releasable fasteners (48); a plurality of tiles (leftmost member 40) and secured to the inner liner (40) inside surface with releasable fasteners (44); and a cover (30; see Fig. 4) secured to the tiles with releasable fasteners (44, 48; see Figs. 4-5). Smirlock teaches that its armor is for ballistic protection (see Col. 1, lines 16-24).
Smirlock does not explicitly disclose that the plurality of tiles (40) are of pressed polymer fibers in a resin matrix. However, it is known in the art of armor panels to form tile members of fiber reinforced resin.
Hinschberger teaches a ballistic armor assembly (see Fig. 4) comprising releasably joined members (5, 8). Hinschberger teaches that the members may be formed of a variety of materials (see col. 6, lines 38-44), such as ballistic resistant panels formed of fibers bonded in resin (see Col. 6, lines 49-61). Further, Hinschberger teaches that the protective members (5, 8; see fig. 6C) may be enclosed in an outer fabric (2, 3).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Smirlock to include another and conventional ballistic protective tile, such as the fiber reinforced resin tiles taught by Hinschberger. (See MPEP 2143(A)). The resulting method would predictably provide removably attached protective layering to a vehicle in a predictable manner, without modification of the principles of operation of Smirlock. 
Thus, the combination of Smirlock and Hinschberger teaches the limitations of claim 1.
Regarding claim 2, the combination of Smirlock and Hinschberger teaches the limitations of claim 1, and further Hinschberger teaches that each tile (5, 8) includes a sealant (see Col. 6, lines 49-55; plurality of plies 13 provided with resin coating, understood to provide a seal at least between layers.).
Regarding claim 3, the combination of Smirlock and Hinschberger teaches the limitations of claim 1. Smirlock does not explicitly disclose that the cover (30) is formed of vinyl, however Smirlock teaches that it is conventional to form protective members with liners which may comprise fibrous materials such as aramid or polyethylene (see Col. 1, lines 54-59) having high tensile strength. One having ordinary skill in the art would at least reasonably expect that the cover (30) could be formed of a material such as polyethylene, which one having ordinary skill would further recognize is vinyl.
Regarding claim 4, the combination of Smirlock and Hinschberger teaches the limitations of claim 1, and further Smirlock teaches that each tile (40) includes a rear face with releasable fasteners (44, 48) for releasably securing to the inner liner (rightmost 40; see Fig. 4) inside surface releasable fasteners (interaction of 44, 48; see Fig. 5).
Regarding claim 5, the combination of Smirlock and Hinschberger teaches the limitations of claim 1, and further Smirlock teaches that each tile (40) includes a front face (face towards cover 30; see Fig. 4) with releasable fasteners and the cover (30) includes an inside surface (surface 34; see Fig. 4) with releasable fasteners (34) for mating with the front face releasable fasteners of the tiles (48).
Regarding claim 9, Smirlock discloses lightweight armor (30, 40) comprising: an inner liner (inner layers of protective material 40 in Fig. 4) with releasable fasteners (44) on its outside surface (side toward hull 18; see Fig. 4) and with an inside surface (surface in contact with leftmost layer 40; see Fig. 4) including releasable fasteners (48); a plurality of tiles (leftmost member 40), each tile (left 40) including a rear face (face toward hull 18) with releasable fasteners (44) for securing to the inner liner (rightmost 40) inside surface releasable fasteners (48; see Fig. 4); each tile (left 40) including a front face (toward 30) with releasable fasteners (48); and a cover (30) including an inside surface with releasable fasteners (34) for mating with the front face releasable fasteners (48) of the tile (see Fig. 5). Smirlock teaches that its armor is for ballistic protection (see Col. 1, lines 16-24).
Smirlock does not explicitly disclose that the plurality of tiles (40) are of pressed polymer fibers in a resin matrix. However, it is known in the art of armor panels to form tile members of fiber reinforced resin.
Hinschberger teaches a ballistic armor assembly (see Fig. 4) comprising releasably joined members (5, 8). Hinschberger teaches that the members may be formed of a variety of materials (see col. 6, lines 38-44), such as ballistic resistant panels formed of fibers bonded in resin (see Col. 6, lines 49-61). Further, Hinschberger teaches that the protective members (5, 8; see fig. 6C) may be enclosed in an outer fabric (2, 3).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Smirlock to include another and conventional ballistic protective tile, such as the fiber reinforced resin tiles taught by Hinschberger. (See MPEP 2143(A)). The resulting method would predictably provide removably attached protective layering to a vehicle in a predictable manner, without modification of the principles of operation of Smirlock. 
Thus, the combination of Smirlock and Hinschberger teaches the limitations of claim 9.
Regarding claim 10, the combination of Smirlock and Hinschberger teaches the limitations of claim 9, and further Hinschberger teaches that each tile (5, 8) includes a sealant (see Col. 6, lines 49-55; plurality of plies 13 provided with resin coating, understood to provide a seal at least between layers.).
Regarding claim 11, the combination of Smirlock and Hinschberger teaches the limitations of claim 9. Smirlock does not explicitly disclose that the cover (30) is formed of vinyl, however Smirlock teaches that it is conventional to form protective members with liners which may comprise fibrous materials such as aramid or polyethylene (see Col. 1, lines 54-59) having high tensile strength. One having ordinary skill in the art would at least reasonably expect that the cover (30) could be formed of a material such as polyethylene, which one having ordinary skill would further recognize is vinyl.
Claims 6-8 and 12-20
Claims 6-8 and 12-20are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smirlock and Hinschberger as applied to claims 1 and 9 above, and further in view of United States Patent Application Publication 2014/0201879 to Seuk et al. (hereinafter “Seuk”).
Regarding claim 6, the combination of Smirlock and Hinschberger teaches the limitations of claim 1, however the combination does not explicitly disclose that the cover includes one or more folding edge tabs.
However, it is known in the art of ballistic armor to provide covers having folding edges. For example, Seuk teaches ballistic armor (100) including a tile member (10) which may be enclosed in a protective cover (110) having a plurality of folding flaps (120, 130, 140). Seuk teaches that the flaps may advantageously wrap about the tile member to secure the tile in place (see paragraph [0017]), and that the cover may be attachable to a suitable support article (see paragraph [0020]).
It would have been obvious to modify the combination taught by Smirlock and Hinschberger to provide a cover with one or more folding edge tabs, as taught by Seuk. (See MPEP 2143(C)). The resulting combination would advantageously include a cover which provides improved securement of the tiles within the cover in a predictable manner, while allowing for attachment of the ballistic member to a support article.
Thus, the combination of Smirlock, Hinschberger, and Seuk teaches the limitations of claim 6.
Regarding claim 7, the combination of Smirlock, Hinschberger, and Seuk teaches the limitations of claim 6, and further Seuk teaches that each folding edge tab (120, 130, 140) includes an outside surface with releasable fasteners (see paragraphs [0018] and [0020]; flaps provided with hook and loop fasteners allowing for affixing to desired support articles) for securing to the aircraft interior releasable fastener layer.
Regarding claim 8, the combination of Smirlock, Hinschberger, and Seuk teaches the limitations of claim 6, and further Seuk teaches that each folding edge tab (120, 130, 140) includes an inside surface with releasable fasteners (see paragraphs [0018] and [0020]; flaps provided with hook and loop fasteners allowing for affixing to desired support articles) for securing to the inner liner outside surface releasable fasteners (hook and loop fasteners 34 of cover 30 of Smirlock).
Regarding claim 12, the combination of Smirlock and Hinschberger teaches the limitations of claim 9, however the combination does not explicitly teach that the cover includes one or more folding edge tabs.
However, it is known in the art of ballistic armor to provide covers having folding edges. For example, Seuk teaches ballistic armor (100) including a tile member (10) which may be enclosed in a protective cover (110) having a plurality of folding flaps (120, 130, 140). Seuk teaches that the flaps may advantageously wrap about the tile member to secure the tile in place (see paragraph [0017]), and that the cover may be attachable to a suitable support article (see paragraph [0020]).
It would have been obvious to modify the combination taught by Smirlock and Hinschberger to provide a cover with one or more folding edge tabs, as taught by Seuk. (See MPEP 2143(C)). The resulting combination would advantageously include a cover which provides improved securement of the tiles within the cover in a predictable manner, while allowing for attachment of the ballistic member to a support article.
Thus, the combination of Smirlock, Hinschberger, and Seuk teaches the limitations of claim 12.
Regarding claim 13, the combination of Smirlock, Hinschberger, and Seuk teaches the limitations of claim 12, and further Seuk teaches that each folding edge tab (120, 130, 140) includes an outside surface with releasable fasteners (see paragraphs [0018] and [0020]; flaps provided with hook and loop fasteners allowing for affixing to desired support articles).
Regarding claim 14, the combination of Smirlock, Hinschberger, and Seuk teaches the limitations of claim 12, and further Seuk teaches that each folding edge tab (120, 130, 140) includes an inside surface with releasable fasteners (see paragraphs [0018] and [0020]; flaps provided with hook and loop fasteners allowing for affixing to desired support articles) for securing to the inner liner outside surface releasable fasteners (hook and loop fasteners 34 of cover 30 of Smirlock).
Regarding claim 15, Smirlock discloses lightweight armor (30, 40) comprising: an inner liner (inner layers of protective material 40 in Fig. 4) with releasable fasteners (44) on its outside surface (side toward hull 18; see Fig. 4) and with an inside surface (surface in contact with leftmost layer 40; see Fig. 4) including releasable fasteners (48); a plurality of tiles (leftmost member 40) and secured to the inner liner (40) inside surface with releasable fasteners (44); and a cover (30; see Fig. 4) secured to the tiles with releasable fasteners (44, 48; see Figs. 4-5). Smirlock teaches that its armor is for ballistic protection (see Col. 1, lines 16-24).
Smirlock does not explicitly disclose that the plurality of tiles (40) are of pressed polymer fibers in a resin matrix. However, it is known in the art of armor panels to form tile members of fiber reinforced resin.
Hinschberger teaches a ballistic armor assembly (see Fig. 4) comprising releasably joined members (5, 8). Hinschberger teaches that the members may be formed of a variety of materials (see col. 6, lines 38-44), such as ballistic resistant panels formed of fibers bonded in resin (see Col. 6, lines 49-61). Further, Hinschberger teaches that the protective members (5, 8; see fig. 6C) may be enclosed in an outer fabric (2, 3).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Smirlock to include another and conventional ballistic protective tile, such as the fiber reinforced resin tiles taught by Hinschberger. (See MPEP 2143(A)). The resulting method would predictably provide removably attached protective layering to a vehicle in a predictable manner, without modification of the principles of operation of Smirlock.
The combination of Smirlock and Hinschberger does not explicitly teach that the cover includes one or more folding edge tabs.
However, it is known in the art of ballistic armor to provide covers having folding edges. For example, Seuk teaches ballistic armor (100) including a tile member (10) which may be enclosed in a protective cover (110) having a plurality of folding flaps (120, 130, 140). Seuk teaches that the flaps may advantageously wrap about the tile member to secure the tile in place (see paragraph [0017]), and that the cover may be attachable to a suitable support article (see paragraph [0020]).
It would have been obvious to modify the combination taught by Smirlock and Hinschberger to provide a cover with one or more folding edge tabs, as taught by Seuk. (See MPEP 2143(C)). The resulting combination would advantageously include a cover which provides improved securement of the tiles within the cover in a predictable manner, while allowing for attachment of the ballistic member to a support article, such as a vehicle.
Thus, the combination of Smirlock, Hinschberger, and Seuk teaches the limitations of claim 15.
Regarding claim 16, the combination of Smirlock and Hinschberger teaches the limitations of claim 15, and further Hinschberger teaches that each tile (5, 8) includes a sealant (see Col. 6, lines 49-55; plurality of plies 13 provided with resin coating, understood to provide a seal at least between layers.).
Regarding claim 17, the combination of Smirlock and Hinschberger teaches the limitations of claim 15. Smirlock does not explicitly disclose that the cover (30) is formed of vinyl, however Smirlock teaches that it is conventional to form protective members with liners which may comprise fibrous materials such as aramid or polyethylene (see Col. 1, lines 54-59) having high tensile strength. One having ordinary skill in the art would at least reasonably expect that the cover (30) could be formed of a material such as polyethylene, which one having ordinary skill would further recognize is vinyl.
Regarding claim 18, the combination of Smirlock and Hinschberger teaches the limitations of claim 15, and further Smirlock teaches that each tile (40) includes a rear face with releasable fasteners (44, 48) for releasably securing to the inner liner (rightmost 40; see Fig. 4) inside surface releasable fasteners (interaction of 44, 48; see Fig. 5).
Regarding claim 19, the combination of Smirlock and Hinschberger teaches the limitations of claim 15, and further Smirlock teaches that each tile (40) includes a front face (face towards cover 30; see Fig. 4) with releasable fasteners and the cover (30) includes an inside surface (surface 34; see Fig. 4) with releasable fasteners (34) for mating with the front face releasable fasteners of the tiles (48).
Regarding claim 20, Smirlock discloses lightweight armor (30, 40) comprising: an inner liner (inner layers of protective material 40 in Fig. 4) with releasable fasteners (44) on its outside surface (side toward hull 18; see Fig. 4) and with an inside surface (surface in contact with leftmost layer 40; see Fig. 4) including releasable fasteners (48); a plurality of tiles (leftmost member 40) and secured to the inner liner (40) inside surface with releasable fasteners (44); and a cover (30; see Fig. 4) secured to the tiles with releasable fasteners (44, 48; see Figs. 4-5). Smirlock teaches that its armor is for ballistic protection (see Col. 1, lines 16-24).
Smirlock does not explicitly disclose that the plurality of tiles (40) are of pressed polymer fibers in a resin matrix. However, it is known in the art of armor panels to form tile members of fiber reinforced resin.
Hinschberger teaches a ballistic armor assembly (see Fig. 4) comprising releasably joined members (5, 8). Hinschberger teaches that the members may be formed of a variety of materials (see col. 6, lines 38-44), such as ballistic resistant panels formed of fibers bonded in resin (see Col. 6, lines 49-61). Further, Hinschberger teaches that the protective members (5, 8; see fig. 6C) may be enclosed in an outer fabric (2, 3).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Smirlock to include another and conventional ballistic protective tile, such as the fiber reinforced resin tiles taught by Hinschberger. (See MPEP 2143(A)). The resulting method would predictably provide removably attached protective layering to a vehicle in a predictable manner, without modification of the principles of operation of Smirlock.
The combination of Smirlock and Hinschberger does not explicitly teach that the cover includes one or more folding edge tabs.
However, it is known in the art of ballistic armor to provide covers having folding edges. For example, Seuk teaches ballistic armor (100) including a tile member (10) which may be enclosed in a protective cover (110) having a plurality of folding flaps (120, 130, 140). Seuk teaches that the flaps may advantageously wrap about the tile member to secure the tile in place (see paragraph [0017]), and that the cover may be attachable to a suitable support article (see paragraph [0020]). Seuk further teaches that each folding tab (120, 130, 140) includes an outer surface with releasable fasteners and an inside surface with releasable fasteners (see paragraphs [0018] and [0020]) secured to the inner liner outside surface releasable fasteners (hook and loop fasteners 34 of cover 30 of Smirlock; see Fig. 5 of Smirlock).
It would have been obvious to modify the combination taught by Smirlock and Hinschberger to provide a cover with one or more folding edge tabs, as taught by Seuk. (See MPEP 2143(C)). The resulting combination would advantageously include a cover which provides improved securement of the tiles within the cover in a predictable manner, while allowing for attachment of the ballistic member to a support article, such as a vehicle.
Thus, the combination of Smirlock, Hinschberger, and Seuk teaches the limitations of claim 20.
Claim 21
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smirlock, Hinschberger, and further in view of Applicant’s Admitted Prior Art (hereinafter the “AAPA”).
Regarding claim 21, Smirlock discloses a method for securing armor to the interior of a vehicle (18), the method comprising: attaching a releasable fasteners material (20) to the vehicle interior (hull 18); securing an inner liner (rightmost 40, see Fig. 4) with releasable fasteners (44, 48) on its inside and outside surfaces to the vehicle releasable fastener material (20; see Fig. 5); attaching a plurality of tiles (leftmost 40, see Fig. 4) to the inner liner (rightmost 40) inside surface (see Fig. 5); and securing a cover (30) with an inside surface (at 32) having releasable fasteners (34) to the tiles (40).
Smirlock does not explicitly disclose that the plurality of tiles (40) are of pressed polymer fibers in a resin matrix. However, it is known in the art of armor panels to form tile members of fiber reinforced resin.
Hinschberger teaches a ballistic armor assembly (see Fig. 4) comprising releasably joined members (5, 8). Hinschberger teaches that the members may be formed of a variety of materials (see col. 6, lines 38-44), such as ballistic resistant panels formed of fibers bonded in resin (see Col. 6, lines 49-61). Further, Hinschberger teaches that the protective members (5, 8; see fig. 6C) may be enclosed in an outer fabric (2, 3).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Smirlock to include another and conventional ballistic protective tile, such as the fiber reinforced resin tiles taught by Hinschberger. (See MPEP 2143(A)). The resulting method would predictably provide removably attached protective layering to a vehicle in a predictable manner, without modification of the principles of operation of Smirlock. 
The combination of Smirlock and Hinschberger does not explicitly disclose that the vehicle is an aircraft. However, it is known in the art of vehicle armor to provide armor for aircraft.
For example, the AAPA teaches that armor for the interior of aircraft is known (see Specification at page 2, lines 15-17).
It would have been obvious to modify the method taught by the combination of Smirlock and Hinschberger to provide the armor assembly for another and conventional vehicle, such as an aircraft interior, as taught by the AAPA. (See MPEP 2143(A)). The resulting method would be reasonably expected to protect any conventional vehicle structure without modification of the principles of Smirlock. 
Thus, the combination of Smirlock, Hinschberger, and the AAPA teaches the limitations of claim 21.
Claim 22
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smirlock, HInschberger, and the AAPA as applied to claim 21 above, and further in view of Seuk.
Regarding claim 22, the combination of Smirlock, Hinschberger, and the AAPA teaches the limitations of claim 21, however the combination does not explicitly disclose that the cover includes one or more folding edge tabs each including inside and outside surfaces with releasable fasteners.
However, it is known in the art of ballistic armor to provide covers having folding edges. For example, Seuk teaches ballistic armor (100) including a tile member (10) which may be enclosed in a protective cover (110) having a plurality of folding flaps (120, 130, 140). Seuk teaches that the flaps may advantageously wrap about the tile member to secure the tile in place (see paragraph [0017]), and that the cover may be attachable to a suitable support article (see paragraph [0020]). Seuk further teaches that each folding tab (120, 130, 140) includes an outer surface with releasable fasteners and an inside surface with releasable fasteners (see paragraphs [0018] and [0020]).
It would have been obvious to modify the combination taught by Smirlock and Hinschberger to provide a cover with one or more folding edge tabs folded to mate with the inner liner and to mate with the outer surface of the vehicle, as taught by Seuk. (See MPEP 2143(C)). The resulting combination would advantageously include a cover which provides improved securement of the tiles within the cover in a predictable manner, while allowing for attachment of the ballistic member to a support article, such as a vehicle.
Thus, the combination of Smirlock, Hinschberger, and Seuk teaches the limitations of claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication 2020/0231268 to Yovich et al. teaches a protective assembly for an aircraft interior comprising an inner liner (see paragraph [0047]) and an outer liner (walls 42, 44) coupled together (at 50), with a protected member or array of protective members (60) therein.
United States Patent Application Publication 2018/0065728 to Boyer (hereinafter “Boyer”) teaches a removable protective armor (100) for the interior of an aircraft (floor 234) which may be removably attached to the aircraft using hook-and-loop fasteners (see paragraph [0034]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/                                                                                                    



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/15/2022